DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/22/2022. Claims 1-11 are presently pending and are presented for examination. Claims 1, 8, and 10 were amended.
Reply to Remarks
Applicant’s arguments, see Applicant’s Remarks filed 09/22/2022, with respect to the Double Patenting rejection have been acknowledged and the rejection is maintained. 
Applicant’s arguments, see Applicant’s Remarks filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-11 under § 103 have been fully considered and are not persuasive.  Applicant has argued that Ogawa does not disclose “provided by a movement of the end attachment along the intended work surface” and Fujishima does not teach “hardware processor configured to move the working part relative to an intended work surface”. Examiner respectfully disagrees. 
This is because the claims require that the sensors located on the bucket section of the excavator arm detect the hardness or firmness of the soil as the implement moves along the ground. This is taught by Ogawa in paragraphs 19, 24, 45, 39, and 47, which combined illustrate how the load sensors attached to the bucket detect the forces exerted by the ground as the implement moves, that data is subsequently stored, transmitted to the controller, and displayed to the operator as topography hardness data. Similarly, the claims require that the implement moves across a target topography. This is taught by Fujishima in paragraphs 16 and 17 where the target excavation surface to the excavated by the front device is set and subsequently executed. Therefore, Ogawa does disclose determining ground hardness provided by a movement of the end attachment along the intended work surface and Fujishima does teach moving the working part relative to an intended work surface.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 5, 6, 7, 9, 10, and 12 of copending Application No. 16/911,802 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both cases contain excavators that detect, analyze, and move the excavator according to sensor data related to the topography's condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/911,788
16/911,802
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 10
Claim 11
Claim 12


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Ogawa et al., JP-2015190114-A, in view of Fujishima, JP-2003105795-A, hereinafter referred to as Ogawa, and Fujishima (Translations by EPO).

As per claim 1 
Ogawa discloses [a] shovel comprising (shovel 20 – Ogawa ¶14): 
a lower traveling body (on the lower traveling body 80 – Ogawa ¶17); 
an upper turning body turnably mounted on the lower traveling body (An upper swing body 82 – Ogawa ¶17); 
an attachment attached to the upper turning body (An attachment including a boom 85, an arm 86 and a bucket 87 is attached to the upper swing body 82 – Ogawa ¶17); 
a display device configured to display information on hardness of a ground (An example of the image displayed on the display screen 31 of the shovel assistance apparatus 30 is shown in FIG. For each machine of the shovel 20, the machine identification number 38 of the shovel 20, the cumulative damage degree 39, and the damage degree maximum point 40 are displayed in association with the hardness 41 of the ground which is the external factor and the work content 43 – Ogawa ¶41), the information being provided by a movement of the end attachment along the intended work surface (The measurement result of the load sensor 92 is input to the vehicle controller 21., An attitude sensor 91 and a load sensor 92 are attached to each of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90., When the shovel 20 is carrying out the excavation work, the management device 60 obtains hardness information of the ground which is the work target of the shovel 20 based on the operation information. The correspondence relationship between the posture of the attachment, the detection result of the load sensor 92, and the hardness information of the ground is stored in advance in the storage device 63. From the operation information collected from the shovel 20 and the correspondence relationship stored in the storage device 63, hardness information of the ground can be obtained., The hardness of the ground is a load factor that affects the power load applied to the shovel 20, When the work content 43 is digging or leveling, the slope or flat land division is displayed as the work topography 46. – Ogawa ¶19, & ¶24 & ¶35 & ¶39 & ¶47).
Ogawa does not disclose a hardware processor configured to move the working part relative to an intended work surface
However, Fujishima teaches a hardware processor configured to move the working part relative to an intended work surface (when the excavation is started after setting the target excavation surface by the setting means, the front control means controls the front device so that the excavation locus of the front device shifts upward from the target excavation surface according to the change amount of the inclination of the vehicle body detected by the inclination detection device, a setting means for setting a target excavation surface to be excavated by the front device  – Fujishima ¶14 & ¶17).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
As per claim 2
Ogawa further discloses wherein the information on the hardness of the ground is derived from a detection value of a reaction force from the ground (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 3 
Ogawa further discloses further comprising: a hydraulic cylinder configured to move the attachment (The boom 85, the arm 86 and the bucket 87 are hydraulically driven by the boom cylinder 88, the arm cylinder 89 and the bucket cylinder 90, respectively – Ogawa ¶17), 
wherein a reaction force from the ground is calculated based on a pressure of hydraulic oil in the hydraulic cylinder, the pressure changing according to a posture of the attachment (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 4 
Ogawa further discloses wherein the information on the hardness of the ground is displayed on the display device (An example of the image displayed on the display screen 31 of the shovel assistance apparatus 30 is shown in FIG. For each machine of the shovel 20, the machine identification number 38 of the shovel 20, the cumulative damage degree 39, and the damage degree maximum point 40 are displayed in association with the hardness 41 of the ground which is the external factor and the work content 43 – Ogawa ¶41).
Ogawa does not disclose in association with construction drawing information.
However, Fujishima teaches in association with construction drawing information (an operation panel or a grip, and instructs setting of a target excavation surface (straight excavation surface), and may be provided with other auxiliary means such as a display device on an operation panel – Fujishima ¶32).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
As per claim 5 
Ogawa further discloses wherein the hardware processor is configured to execute feedback control of a position of a bucket (The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 6 
Ogawa further discloses wherein a boom differential pressure changes according as a posture of the attachment changes, the boom differential pressure being a pressure difference between a boom rod pressure and a boom bottom pressure (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 7 
Ogawa further discloses wherein an arm differential pressure changes according as a posture of the attachment changes, the arm differential pressure being a pressure difference between an arm rod pressure and an arm bottom pressure (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 8
Ogawa discloses [a] shovel comprising (shovel 20 – Ogawa ¶14): 
a lower traveling body (on the lower traveling body 80 – Ogawa ¶17); 
an upper turning body turnably mounted on the lower traveling body (An upper swing body 82 – Ogawa ¶17); 
a working part attached to the upper turning body (An attachment including a boom 85, an arm 86 and a bucket 87 is attached to the upper swing body 82 – Ogawa ¶17);
Ogawa does not disclose a hardware processor configured to move the working part along to an intended work surface and in response to a predetermined operation input related to the working part.
However, Fujishima teaches a hardware processor configured to move the working part along to an intended work surface and in response to a predetermined operation input related to the working part (when the excavation is started after setting the target excavation surface by the setting means, the front control means controls the front device so that the excavation locus of the front device shifts upward from the target excavation surface according to the change amount of the inclination of the vehicle body detected by the inclination detection device, a setting means for setting a target excavation surface to be excavated by the front device  – Fujishima Fig 3 + ¶14 & ¶17).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
As per claim 9 
Ogawa further discloses wherein the hardware processor is configured to obtain information on hardness of a ground (Detection values of the sensor group 26 are input to the vehicle controller 21 – Ogawa ¶13).
As per claim 10 
Ogawa further discloses wherein the information on the hardness of the ground is calculated based on a reaction force from the ground at a time of moving an end attachment along to the intended work surface (A shovel including: a vehicle controller for calculating the hardness of the ground and transmitting the calculated hardness of the ground and the position information acquired by the second sensor via the communication device, Detection values of the sensor group 26 are input to the vehicle controller 21, a setting means for setting a target excavation surface to be excavated by the front device – Ogawa ¶9, ¶13 & ¶17).
As per claim 11
Ogawa does not disclose wherein the hardware processor is configured to control a position or speed of the working part in a direction perpendicular to the intended work surface.
However, Fujishima teaches wherein the hardware processor is configured to control a position or speed of the working part in a direction perpendicular to the intended work surface (a detection signal of the position detection means, and the corrected target excavation surface, a calculation means for calculating a target speed vector of the front device and a valve control means for outputting a control signal to the corresponding hydraulic control valve so that the front device moves in accordance with the target speed vector are provided – Fujishima ¶16).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Corke et al., US-20110106384-A1, an excavator that measures the strain forces along the boom arm assembly.
Yukihiro et al., JPH0813459A, an excavator that measures the hardness of the ground at a position. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668